ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-027, concluding that CARMINE DeSANTIS of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of one year for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on the attorney’s honesty as a lawyer) and RPC 8.4(c) (dishonesty, fraud, deceit, or misrepresentation);
And CARMINE DeSANTIS having been temporarily suspended from practice pursuant to Rule 1:20 — 13(b)(1) by Order of this Court filed October 17, 2000, and remaining suspended at this time;
And the Court having granted the petition for review filed by the Office of Attorney Ethics and ordered respondent to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CARMINE DeSANTIS is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to October 17, 2000; and it is further
*143ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.